DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/13/2022 has been entered. Claims 1,4-5 and 28-30 has been amended. No Claim has been canceled. No New Claim has been added. Claims 1-30 are still pending in this application, with claims 1,28,29 and 30 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 13, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to rejection of Claims 1 and 28-30 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, the claimed limitations of “sending by the target base station, a tone (subcarrier) spacing parameter to be used by a base station (which can be a rely node) for a RACH transmission to setup backhaul link to the target base station and the tone spacing is different for contention free and contentions based RACH transmissions”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,6-11 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard et al. (US 2012/0082088 A1, hereinafter referred to as Dalsgaard) in view of Novlan et al. (US 2018/0192443 A1, hereinafter “Novlan”) and in further view of Sahin et al. (US 2015/0109943 A1, hereinafter “Sahin”) and in further view of PARK et al. (US 2018/0338308 Al, hereinafter “Park”).

Regarding Claims 1,28,29 and 30, Dalsgaard discloses a method, a base station (Dalsgaard Fig.5 Ref:111 Para[0047] A Relay node (i.e. a base station) which provides, a UE, an access link) and an apparatus (Dalsgaard Fig.5 Ref:111 Para[0047] The Relay node (i.e. apparatus) of wireless communication, comprising: 


determining, by the base station, a transmission configuration (Dalsgaard Fig.13 Ref:410-450 Para[0109-0110] The relay node uses specific resources for RA preamble transmission (i.e. transmission configuration)) for a first random access message (Dalsgaard Fig.10,13 Ref:400 Para[0109] The relay node generates the relay node access message (i.e. first random access message)) based at least in part on the one or more parameters associated with the target base station (Dalsgaard Fig.13 Ref:420 Para[0109] The relay node dedicated resources (i.e. parameter)); and 
transmitting, by the base station, the first random access message using the transmission configuration. (Dalsgaard Fig.13 Ref:460 Para[0111] The relay node access message transmitted using the dedicated predefined resources) 
Dalsgaard discloses wireless backhaul link establishment between the relays and donor cells using random access procedure for supporting UE connections and data forwarding where each donor cell is in the wireless network providing backhaul support to the relays but Dalsgaard does not explicitly mention wherein the target 
However, Novlan from the same field of invention discloses wherein the target base station is deployed within a wireless backhaul network (Novlan Fig.2 Ref:204 The network node (i.e. target base station)) and wherein the one or more parameters include a random access channel (RACH) configuration period for the wireless backhaul network (Novlan Para[0039-40] The base station (i.e. Network node) configures RACH physical resources and preambles (i.e. transmission periods or RACH configuration period) and indicated via RRC signaling), and wherein the RACH configuration period for the wireless backhaul network is different from a RACH configuration period for an access network (Novlan Para[0039-40] The base station (i.e. Network node) is capable of configuring different RACH physical resources and preambles (i.e. transmission periods or PRACH configuration period) for initial access for a rTP device (i.e. relay node of the Dalsgaard) for network access (i.e. wireless connection) and the UEs).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard to have the feature of “wherein the target base station is deployed within a wireless backhaul network, wherein the one or more parameters include a random access channel (RACH) configuration period for the wireless backhaul network, and wherein the RACH configuration period for the wireless backhaul network is different from a RACH configuration period for an access network” as taught by Novlan. The suggestion/motivation would have been to avoid collision of transmission between user equipment and rTPs (Novlan Para[0037]).
Dalsgaard in view of Novlan does not explicitly disclose receiving, by a base station via remaining minimum system information, one or more parameters associated with a target base station, of a plurality of possible target base stations, for initiating a backhaul connection.
However, Sahin from the same field of invention discloses receiving, by a base station (Sahin Fig.8 Para[0126] A millimeter Wave base station (i.e. base station)) via remaining minimum system information (Sahin Fig.8 Para[0126] A millimeter Wave base station (mB) receives an eNB (i.e. target base station) information by reading capabilities sent on the system information (i.e. remaining minimum system information)), one or more parameters associated with a target base station, of a plurality of possible target base stations (Sahin Fig.8 Para[0126] The system information includes backhaul-RATs supported, load, QoS supported (i.e. parameters)), for initiating a backhaul connection (Sahin Fig.8 Para[0126-127] The mB associates with the eNB for backhaul support).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard and Novlan to have the feature of “receiving, by a base station and before the base station via remaining minimum system information, one or more parameters associated with a target base station, of a plurality of possible target base stations, for initiating a backhaul connection” as taught by Sahin. The suggestion/motivation would have been to Sahin, [0003]).
	Dalsgaard in view of Novlan and Sahin does not explicitly disclose wherein the first random access message relates to a tone spacing.
However, Park from the same field of invention discloses wherein the first random access message relates to a tone spacing (Park Fig.14 Para[0211—214] The PRACH transmission (i.e. first random access message) is performed using the PRACH transmission resource determined using the subscribe spacing (i.e. tone spacing) and the PRACH configuration information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard, Novlan and Sahin to have the feature of “wherein the first random access message relates to a tone spacing” as taught by Park. The suggestion/motivation would have been to provide a technique for differently specifying the transmission scheme of the random access preamble (Park, [0007]).


Specifically for claims 28 and 29, Dalsgaard discloses a base station that includes a processor (Dalsgaard Fig.11 Ref-205) and a memory (Dalsgaard Fig.12 Ref-210).
Regarding claim 2, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard further discloses where the base station operates with a UE functionality (UEF) (Dalsgaard Fig.6 Para[0036,0068] The relay nodes serve UEs or can operate as UE and relay node (i.e. UE functionality)) and the target base station operates with an access node functionality (ANF) (Dalsgaard Fig.6 Para[0036,0046] The donor cell can be eNB, access point).
Regarding claim 3, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard further discloses wherein the transmission configuration identifies a particular set of resources to be used for a random access channel transmission by the base station, wherein the first random access message is transmitted using the particular set of resources (Dalsgaard Fig.6 Para[0056] The dedicated predefined resources for relay nodes only to use for RA preamble transmission) and wherein different set of resources is to be used for a transmission by a user equipment (Dalsgaard Fig.6 Para[0056] The resources available for use by the UE are indicated), wherein the different set of resources is different from the particular set of resources (Dalsgaard Fig.6 Para[0056] The resources reserved for the relay node are not available for the UE (i.e. different)).
Regarding claim 6, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard further discloses wherein information associated with the transmission configuration for the first random access message is received by the base station via at least one of a master information block (Dalsgaard Fig.6 Para[0054] The information regarding exclusive preamble group is sent via system information messaging (i.e. MIB)), or a radio resource control message  (not given patentable weight due to non-selective option).
Regarding claim 7, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the Dalsgaard further discloses wherein the transmission configuration identifies a particular set of resources, wherein the particular set of resources is to be used for a transmission by the base station (Dalsgaard Fig.10 Para[0059] The dedicated preambles for relay node) or for a transmission by a user equipment, and wherein the first random access message is transmitted using the particular set of resources (Dalsgaard Fig.10 Para[0059] The relay node uses assigned preambles for transmitting access message).
Regarding claim 8, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard further discloses wherein the particular set of resources is a set of resources used for contention based random access transmissions (Dalsgaard Fig.10 Para[0059] The relay node uses assigned preambles for contention based random access procedure).
Regarding claim 9, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard further discloses wherein the transmission configuration identifies (Dalsgaard Fig.10 Para[0059] The relay node uses assigned and dedicated (i.e. only base station usage) preambles for random access).
Regarding claim 10, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard further discloses wherein the transmission configuration identifies a particular power characteristic associated with transmitting the first random access message by the base station (Dalsgaard Para[0062] A higher power preamble transmission (i.e. a particular power characteristic)).
Regarding claim 11, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard further discloses wherein the particular power characteristic is associated with at least one of: a maximum transmit power associated with transmitting the first random access message (Dalsgaard Para[0062] The highest possibility power (i.e. a maximum transmit power)), a power ramping counter associated with a retransmission of the first random access message (not given patentable weight due to non-selective option), or a beam switching configuration associated with transmitting the first random access message (not given patentable weight due to non-selective option).



Claims 4-5 and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard in view of Novlan, Sahin and Park and in further view of PARK et al. (US 2017/0231011 A1, hereinafter referred to as “Park-1011”).

Regarding claim 4, Dalsgaard in view of Novlan, Sahin  and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard in view of Novlan, Sahin and Park does not explicitly disclose wherein the first random access message indicates at least one of: a classification of the base station as a base station, a capability of the base station, or a configuration for another random access message.

However, Park-1011 from the same field of invention discloses wherein the first random access message indicates at least one of: a classification of the base station as a base station (not given patentable weight due to non-selective option), a capability of the base station (not given patentable weight due to non-selective option), or a configuration for another random access message (Park-1011 Fig.20 Ref:2030 Para[0301] A first Random access preamble sent to receive configuration for msg 3 (i.e. configuration for another random access message)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard, Novlan, Sahin and Park to have the feature of “wherein the first random access message indicates a configuration for another random access message” as taught by Park-1011. The suggestion/motivation would have been to provide a control and access method capable of supporting random access in 5G communication (Park-1011, [0013]).



Regarding claim 5, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard in view of Novlan, Sahin and Park does not explicitly disclose wherein the first random access message further relates to at least one of: a maximum bandwidth, a downlink-to-uplink switching time, or a beam correspondence.
However, Park-1011 from the same field of invention discloses wherein the first random access message being transmitted using the particular set of resources relates to at least one of: a tone spacing (not given patentable weight due to non-selective option), a maximum bandwidth (not given patentable weight due to non-selective option), a downlink-to-uplink switching time (not given patentable weight due to non-selective option), or a beam correspondence (Park-1011 Fig.20 Ref:2030 Para[0301] The first Random access preamble sent regarding beam information (i.e. correspondence)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard, Novlan, Sahin and Park to have the feature of “wherein the first random access message relates to a beam correspondence” as taught by Park-1011. The suggestion/motivation would have been to provide a control and access method capable of supporting random access in 5G communication (Park-1011, [0013]).

Regarding claim 12, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard in view of Novlan, Sahin and Park does not explicitly disclose wherein the transmission configuration identifies a particular channel format associated with transmitting the first random access message by the base station.
However, Park-1011 from the same field of invention discloses wherein the transmission configuration identifies a particular channel format associated with transmitting the first random access message by the base station (Park-1011 Para[0152-0158] The RACH configuration indicates the allocated subframes (i.e. channel format) to use for transmitting random access message).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard, Novlan, Sahin and Park to have the feature of “wherein the transmission configuration identifies a particular channel format associated with transmitting the first random access message by the base station” as taught by Park-1011. The suggestion/motivation would have been to provide a control and access method capable of supporting random access in 5G communication (Park-1011, [0013]).

Regarding claim 13, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard in view of Novlan, Sahin and Park does not explicitly disclose wherein the particular channel format is associated with at least one of a length of a cyclic prefix associated with transmitting the first random access message, or a bandwidth associated with transmitting the first random access message.


However, Park-1011 from the same field of invention discloses wherein the particular channel format is associated with at least one of a length of a cyclic prefix associated with transmitting the first random access message (not given patentable weight due to non-selective option), or a bandwidth associated with transmitting the first random access message (Park-1011 Para[0152-0158] The RACH density (i.e. bandwidth) for uplink configuration).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard, Novlan, Sahin and Park to have the feature of “wherein the particular channel format is associated with a bandwidth associated with transmitting the first random access message” as taught by Park-1011. The suggestion/motivation would have been to provide a control and access method capable of supporting random access in 5G communication (Park-1011, [0013]).




Regarding claim 14, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard further discloses wherein beam information is transmitted by the base station (Dalsgaard Para[0068] The relay node (i.e. base station can be relay node and UE both)). Dalsgaard in view of Novlan, Sahin and Park does not explicitly disclose wherein beam information, associated with a set of detected cells.
However, Park-1011 from the same field of invention discloses wherein beam information, associated with a set of detected cells (Park-1011 Fig.20 Ref:2030 Para[0301,0351] The beam information sent from UE (i.e. relay node)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard, Novlan, Sahin and Park to have the feature of “wherein beam information, associated with a set of detected cells” as taught by Park-1011. The suggestion/motivation would have been to provide a control and access method capable of Park-1011, [0013]).

Regarding claim 15, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard in view of Novlan, Sahin and Park does not explicitly disclose wherein the beam information is transmitted via MSG1 or MSG3.
However, Park-1011 from the same field of invention discloses wherein the beam information is transmitted via MSG1 or MSG3 (Park-1011 Fig.20 Ref:2030 Para[0301] Note beam information sent using MSG1). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard, Novlan, Sahin and Park to have the feature of “wherein the beam information is transmitted via MSG1 or MSG3” as taught by Park-1011. The suggestion/motivation would have been to provide a control and access method capable of supporting random access in 5G communication (Park-1011, [0013]).


Regarding claim 16, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard in view of Novlan, Sahin and Park does not explicitly disclose wherein the beam information includes a set of beam identifiers associated with the set of detected cells.
However, Park-1011 from the same field of invention discloses wherein the beam information includes a set of beam identifiers associated with the set of detected cells (Park-1011 Fig.20 Ref:2030 Para[0301] The Rx beam 1, Rx beam 2-4 (i.e. beam identifiers)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard, Novlan, Sahin and Park to have the feature of “wherein the beam information includes a set of beam identifiers associated with the set of detected cells” as taught by Park-1011. The suggestion/motivation would have been to provide a control and access method capable of supporting random access in 5G communication (Park-1011, [0013]).


Regarding claim 17, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard in view of Novlan, Sahin and Park does not explicitly disclose wherein a random access response is received from the target base station, and wherein the beam information is transmitted in another random access message.
However, Park-1011 from the same field of invention discloses wherein a random access response is received from the target base station, and wherein the beam information is transmitted in another random access message (Park-1011 Fig.21 Ref:2130,2140 A random access response and beam information for Rx beam 3 and 4 in a separate message). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard, Novlan, Sahin and Park to have the feature of “wherein a random access response is received from the target base station, and wherein the beam information is transmitted in another random access message” as taught by Park-1011. The suggestion/motivation would have been to provide a control Park-1011, [0013]).

Regarding claim 18, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard in view of Novlan, Sahin and Park does not explicitly disclose wherein information that identifies a number of detected cells, for which beam information is to be transmitted by the base station, is received from the target base station via a master information block, remaining minimum system information, a random access response, or a handover message.
However, Park-1011 from the same field of invention discloses wherein information that identifies a number of detected cells, for which beam information is to be transmitted by the base station, is received from the target base station via a master information block (Park-1011 Para[0095] The eNB related system information (i.e. target base station information) is received via master information block), remaining minimum system information (not given patentable weight due to non-selective option), (not given patentable weight due to non-selective option), or a handover message (not given patentable weight due to non-selective option). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard, Novlan, Sahin and Park to have the feature of “wherein information that identifies a number of detected cells, for which beam information is to be transmitted by the base station, is received from the target base station via a master information block” as taught by Park-1011. The suggestion/motivation would have been to provide a control and access method capable of supporting random access in 5G communication (Park-1011, [0013]).

Regarding claim 19, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard in view of Novlan, Sahin and Park does not explicitly disclose wherein a different set of random access messages is received based at least in part on the beam information being transmitted by the base station, wherein the 
However, Park-1011 from the same field of invention discloses wherein different set of random access messages is received based at least in part on the beam information being transmitted by the base station, wherein the other set of random access messages is received from a set of base stations associated with the set of detected cells (Park-1011 Fig.20 Ref:2040,2050 Para[0302] Another random access messages received). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard, Novlan, Sahin and Park to have the feature of “wherein a different set of random access messages is received based at least in part on the beam information being transmitted by the base station, wherein the different set of random access messages is received from a set of base stations associated with the set of detected cells” as taught by Park-1011. The suggestion/motivation would have been to Park-1011, [0013]).

Regarding claim 20, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard in view of Novlan, Sahin and Park does not explicitly disclose wherein the different set of random access messages includes at least two random access messages, wherein each of the at least two random access messages is received during a different one of a set of interleaved periods of time.
However, Park-1011 from the same field of invention discloses wherein the different set of random access messages includes at least two random access messages, wherein each of the at least two random access messages is received during a different one of a set of interleaved periods of time (Park-1011 Fig.21 Para[0310-0312] The RAP TX and RAR RX windows (i.e. time periods) and receiving multiple random access messages). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person Dalsgaard, Novlan, Sahin and Park to have the feature of “wherein the different set of random access messages includes at least two random access messages, wherein each of the at least two random access messages is received during a different one of a set of interleaved periods of time” as taught by Park-1011. The suggestion/motivation would have been to provide a control and access method capable of supporting random access in 5G communication (Park-1011, [0013]).

Regarding claim 21, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard in view of Novlan, Sahin and Park does not explicitly disclose wherein the different set of random access messages includes a single random access message, wherein the single random access message is received during one of set of interleaved periods of time.
However, Park-1011 from the same field of invention discloses wherein the different set of random access messages includes a single random access message, wherein the single random access message is received during one of (Park-1011 Fig.21 Para[0310-0312] The RAP TX and RAR RX windows (i.e. time periods) and receiving random access message). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard, Novlan, Sahin and Park to have the feature of “wherein the different set of random access messages includes a single random access message, wherein the single random access message is received during one of set of interleaved periods of time” as taught by Park-1011. The suggestion/motivation would have been to provide a control and access method capable of supporting random access in 5G communication (Park-1011, [0013]).

Regarding claim 22, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard in view of Novlan, Sahin and Park does not explicitly disclose wherein the different set of random access messages is received based at least in part on monitoring a set of interleaved periods of time associated with receiving 
However, Park-1011 from the same field of invention discloses wherein the different set of random access messages is received based at least in part on monitoring a set of interleaved periods of time associated with receiving random access messages, wherein each of the set of interleaved periods of time is associated with a different cell of the set of detected cells (Park-1011 Para[0179] The RAR window (i.e. time periods) and RA configuration information for random access groups for multiple (i.e. different) cells). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard, Novlan, Sahin and Park to have the feature of “wherein the different set of random access messages is received based at least in part on monitoring a set of interleaved periods of time associated with receiving random access messages, wherein each of the set of interleaved periods of time is associated with a different cell of the set of detected Park-1011. The suggestion/motivation would have been to provide a control and access method capable of supporting random access in 5G communication (Park-1011, [0013]).

Regarding claim 23, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard in view of Novlan, Sahin and Park does not explicitly disclose wherein random access messages included in the different set of random access messages, are received based at least in part on an index.
However, Park-1011 from the same field of invention discloses wherein random access messages included in the different set of random access messages, are received based at least in part on an index (Park-1011 Fig.23 The PRACH configuration per beam index). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard, Novlan, Sahin and Park to have the feature of “wherein random access messages included in the different set of Park-1011. The suggestion/motivation would have been to provide a control and access method capable of supporting random access in 5G communication (Park-1011, [0013]).



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard in view of Novlan, Sahin and Park and in further view of Wickstrom et al. (US 6408178 B1, hereinafter referred to as “Wickstrom”).

Regarding claim 25, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard in view of Novlan, Sahin and Park does not explicitly disclose wherein a duration of the RACH configuration period for the wireless backhaul network is greater than a duration of the RACH configuration period for the access network.
However, Wickstrom from the same field of invention discloses wherein a duration of the RACH configuration  (Wickstrom Col:16 Lines:15-31 The different lengths (i.e. short or long) of RACH access periods (i.e. configuration period) can be configured to be used for uplinks).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard, Novlan, Sahin and Park to have the feature of “wherein a duration of the RACH configuration period for the wireless backhaul network is greater than a duration of the RACH configuration period for the access network” as taught by Wickstrom. The suggestion/motivation would have been to provide quick position determination of the mobile (Wickstrom, [Col:4 Lines:17-19]).



Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard in view of Novlan, Sahin and  hereinafter referred to as “Pan”).

Regarding claim 26, Dalsgaard in view of Novlan, Sahin and Park discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard in view of Novlan, Sahin and Park does not explicitly disclose wherein the one or more parameters further include a preamble length, wherein the base station is configured to transmit a preamble for a shorter duration as compared to an access UE.
However, Pan from the same field of invention discloses wherein the one or more parameters further include a preamble length, wherein the base station is configured to transmit a preamble for a shorter duration as compared to an access UE (Pan Fig.11 Ref:1140,1170,1180 Para[0227] The short preamble format is used based on cell center indication).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard, Novlan, Sahin and Park to have the feature of “wherein the Pan. The suggestion/motivation would have been to determine preamble resources used by the selected beam (Pan, [0009]).

Regarding claim 27, Dalsgaard in view of Novlan, Sahin and Park and Pan discloses the method, the base station and the apparatus as explained above for Claim 1. Dalsgaard further discloses wherein a same random access channel (RACH) configuration index is configured for the access UE and the base station, wherein the base station is configured to interpret the RACH configuration index differently as compared to the access UE (Dalsgaard Para[0058] The R fields (i.e. index) are used to uniquely identify the subheaders used for indicating backoff periods for the relay node and the UE).
	
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, 

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2012/0147794 to Chen (Fig.5 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2011/0194478 to  Lee (Fig.9 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2017/0208574 to  Ramakrishna (Fig.15 and associated paragraphs).
4.	Foreign Application Publication No. WO2017/122977 to NG (Fig.15 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/SUDESH M PATIDAR/Examiner, Art Unit 2415